      Case 2:19-cv-00635-GGG-JVM Document 15 Filed 11/05/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


RENE CHATAGNIER                     *     CIVIL ACTION NO. 2:19-CV-00635
                                    *
                                    *
VERSUS                              *
                                    *     JUDGE GREG GERARD GUIDRY
                                    *
GROUP LONG TERM DISABILITY          *
PLAN FOR EMPLOYEES OF PBF           *
ENERGY COMPANY LLC, PBF             *     MAGISTRATE JUDGE VAN MEERVELD
ENERGY COMPANY LLC and              *
HARTFORD LIFE AND                   *
ACCIDENT INSURANCE                  *
COMPANY                             *
******************************************************************************

                                 ORDER AND JUDGMENT


       Considering the Plaintiff’s Unopposed Motion to Dismiss With Prejudice (R. Doc.

13) submitted in the above-captioned lawsuit, and finding there be good cause for the granting

of same:

       IT IS ORDERED that Plaintiff’s Unopposed Motion to Dismiss With Prejudice be and

is hereby GRANTED.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the above-

captioned lawsuit and all claims asserted by Rene Chatagnier therein against Hartford Life

and Accident Insurance Company, Group Long Term Disability Plan for Employees of PBF

Energy Company, L.L.C., and PBF Energy Company, L.L.C. be and are hereby dismissed with

prejudice.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Rene

Chatagnier, Hartford Life and Accident Insurance Company, Group Long Term




                                               Page 1 of 2
      Case 2:19-cv-00635-GGG-JVM Document 15 Filed 11/05/19 Page 2 of 2




Disability Plan for Employees of PBF Energy Company, L.L.C., and PBF Energy

Company,L.L.C. shall bear their/its own respective costs including court costs, attorney's fees

and expenses.

       THUS DONE AND SIGNED on this ________
                                      5th day of _________________,
                                                    November        2019

in New Orleans, Louisiana.

                                            ___________________________________
                                                  GREG GERARD GUIDRY
                                              UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
